                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 HOWARD HAWK WILLIS #473273,                       )
                                                   )
        Plaintiff,                                 )
                                                   )   NO. 3:20-cv-00278
 v.                                                )
                                                   )   JUDGE RICHARDSON
 PAUL BRUNO,                                       )
                                                   )
        Defendant                                  )

                                MEMORANDUM AND ORDER

       Howard Willis, a convicted state inmate in the Riverbend Maximum Security Institution in

Nashville, Tennessee, has filed a pro se complaint for alleged violation of his civil rights pursuant

to 42 U.S.C. § 1983. (Doc. No. 1.) The matter is before the Court for a ruling on Plaintiff’s

application to proceed in forma pauperis (IFP). (Doc. No. 2.) The complaint is also before the

Court for an initial review pursuant to the Prison Litigation Reform Act (PLRA). 28 U.S.C.

§§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e.

                     I.    APPLICATION TO PROCEED AS A PAUPER

       Under the PLRA, a prisoner bringing a civil action may be permitted to file suit without

prepaying the filing fee required by 28 U.S.C. § 1914(a). Because it appears from Plaintiff’s

submissions that he lacks sufficient financial resources from which to pay the full filing fee in

advance, the Court GRANTS his motion (Doc. No. 2) to proceed IFP in this matter.

       Plaintiff is still responsible for paying the full filing fee, however, as required by Section

1915(b). The obligation to pay the fee accrues at the time the case is filed, but the PLRA provides

prisoner-plaintiffs the opportunity to make a “down payment” of a partial filing fee and to pay the

remainder in installments. Accordingly, Plaintiff is hereby ASSESSED a $350 filing fee, to be
paid as follows:

       (1) The custodian of Plaintiff’s inmate trust-fund account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, “20 percent of the

greater of – (a) the average monthly deposits to Plaintiff’s account; or (b) the average monthly

balance in the plaintiff’s account for the 6-month period immediately preceding the filing of the

complaint.” 28 U.S.C. § 1915(b)(1).

       (2) After the initial filing fee is fully paid, the trust-fund officer must withdraw from

Plaintiff’s account and pay to the Clerk monthly payments equal to 20% of all deposits credited to

Plaintiff’s account during the preceding month, but only when the amount in the account exceeds

$10. Such payments must continue until the entire $350 filing fee is paid in full. 28 U.S.C.

§ 1915(b)(2).

       (3) Each time the trust account officer makes a payment to this Court as required by this

Order, he or she must print a copy of the prisoner’s account statement showing all activity in the

account since the last payment made in accordance with this Order and submit it to the Clerk along

with the payment. All submissions to the Court must clearly identify Plaintiff’s name and the case

number as indicated on the first page of this Order, and must be mailed to: Clerk, United States

District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

       The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of the

Riverbend Maximum Security Institutiton to ensure that the custodian of Plaintiff’s inmate trust

account complies with the portion of 28 U.S.C. § 1915 pertaining to payment of the filing fee. If

Plaintiff is transferred from his present place of confinement, the custodian MUST ensure that a

copy of this Order follows Plaintiff to his new place of confinement for continued compliance with

this Order.



                                                2
                                    II.     INITIAL REVIEW

        Title 28 U.S.C. § 1915(e)(2) requires the Court to conduct an initial review of any

complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff sues under 42 U.S.C. § 1983 to vindicate alleged violations of his federal

constitutional rights. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a Section 1983 claim, a plaintiff must allege two elements: (1) a deprivation

of rights secured by the Constitution and laws of the United States, and (2) that “the deprivation

was caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th

Cir. 2003) (citations omitted); 42 U.S.C. § 1983.

        Because Plaintiff’s lawsuit clearly fails the second prong, the Court need not even consider

the first. Plaintiff sues his appointed counsel for alleged “subpar” and unethical representation in

the course of Plaintiff’s criminal post-conviction proceedings in state court. (Doc. No. 1.) But an

attorney appointed to represent an indigent party “does not act under color of state law when



                                                   3
performing a lawyer’s traditional functions as counsel.” Polk County v. Dodson, 454 U.S. 312, 325

(1981). A fellow court in this circuit has explained the application of this rule to criminal defense

attorneys and post-conviction attorneys:

       A court-appointed attorney, like any retained counsel, serves his client. Apparently
       Whisnant is of the impression that a court-appointed attorney representing a client
       in the defense of a criminal charge or in a post conviction proceeding in state court
       is acting under color of state law, within the meaning of 42 U.S.C. § 1983. Whisnant
       cites no authority and the Court does not find any which supports this view. To the
       contrary, courts have uniformly held an attorney, whether appointed or retained,
       whether in state court or federal court, is not acting under color of law. Haley v.
       Walker, 751 F.2d 284, 285 (8th Cir. 1984) (attorney appointed by federal court is
       not a federal officer for purposes of a Bivens-type action); Mulligan v. Schlachter,
       389 F.2d 231, 233 (6th Cir. 1968) (court-appointed attorney representing criminal
       defendant does not act under color of state law); United States ex rel. Simmons v.
       Ziblich, 542 F.2d 259 (5th Cir. 1976) (A court-appointed defense attorney acting in
       a criminal case does not act under color of state law because no state action exists.);
       also see Harkins v. Eldredge, 505 F.2d 802 (8th Cir. 1974); Page v. Sharpe, 487
       F.2d 567 (1st Cir. 1973); Stewart v. Meeker, 459 F.2d 669 (3d Cir. 1972); Szijarto
       v. Legeman, 466 F.2d 864 (9th Cir. 1972); French v. Corrigan, 432 F.2d 1211 (7th
       Cir. 1970); Mulligan v. Schlachter, 389 F.2d 231 (6th Cir. 1968); Harris v. Ward,
       418 F. Supp. 660 (S.D.N.Y. 1976).
       The United States Supreme Court has held “a public defender does not act under
       color of state law when performing a lawyer’s traditional function as counsel to a
       defendant in a criminal proceeding.” West v. Atkins, 487 U.S. 42, 49 (1988),
       (quoting Polk County v. Dodson, 454 U.S. 312, 325 (1981)). Although the record
       does not reflect that either Attorney Donelson or Attorney Stokes is a public
       defender, but rather seemingly reflects they were court-appointed private attorneys,
       the rule is likewise applicable to court-appointed private attorneys. Thus, neither
       Attorney Donelson nor Attorney Stokes is suable in a § 1983 action because a
       private attorney, despite the fact he has been appointed by the court, does not act
       under color of state law for purposes of § 1983. Mulligan v. Schlachter, 389 F.2d
       231, 233 (6th Cir. 1968) (court-appointed attorney representing criminal defendant
       does not act under color of state law). As the Supreme Court has observed, “[a]
       criminal lawyer's professional and ethical obligations require him to act in a role
       independent of and in opposition to the State[ ] . . . and when representing an
       indigent defendant in a state criminal proceeding” West v. Atkins, 487 U.S. at 50, a
       criminal lawyer does not act under color of state law for purposes of § 1983
       because, regardless of the fact that he is appointed by the State, he is the State’s
       adversary and not acting on the State’s behalf. Thus, neither Attorney Donelson nor
       Attorney Stokes was transformed into a state official acting under color of state law
       for purposes of § 1983 because, even though they were appointed by a state court
       pursuant to state law, they did not act on the State’s behalf; both attorneys were the
       State’s adversary.

                                                 4
Whisnant v. Stokes, No. 1:08-CV-229, 2008 WL 4763853, at *5 (E.D. Tenn. Oct. 28, 2008).

       Plaintiff’s appointed post-conviction attorney is, therefore, not a state actor subject to suit

under Section 1983.

                                     III.    CONCLUSION

       This action is therefore DISMISSED for failure to state a claim upon which relief can be

granted. This is the final Order denying all relief in this matter. The Clerk SHALL enter

judgment. Fed. R. Civ. P. 58(b). Any appeal from this Order would not be in good faith as required

by 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.




                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
